Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 11/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-25 are allowable. The restriction requirement as set forth in the Office action mailed on 9/30/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 25 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
Claim 25 (currently amended).	A method of assembling a physiological characteristic sensor assembly, comprising:
	providing a flexible top housing including a needle port having a central opening;
	coupling one or more electrical components to a rigid printed circuit board by temperature reflow soldering at a first temperature;
	coupling the rigid printed circuit board to a flexible printed circuit board by temperature reflow soldering at a second temperature, the second temperature less than the first temperature, the rigid printed circuit board and the flexible printed circuit board forming an electrical subsystem, the flexible printed circuit board having a sensor contact pad;
	coupling a power source to the flexible printed circuit board such that a portion of the flexible printed circuit board is folded over the power source;
	electrically coupling a physiological characteristic sensor to the electrical subsystem, the physiological characteristic sensor having a distal end that extends through the needle port and a proximal end including at least one electrical contact, and an electrically conductive adhesive patch electrically and physically couples the at least one electrical contact of the physiological characteristic sensor to the sensor contact pad of the flexible printed circuit board;
coupling a double sided adhesive layer to the electrical subsystem;
coupling a second double sided adhesive layer to the double sided adhesive layer such that a proximal end of a physiological characteristic sensor is positioned between the double sided adhesive layer and the second double sided adhesive layer to waterproof the proximal end of the physiological characteristic sensor; and 
coupling at least a lower housing to the second double sided adhesive layer. 

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the nearest prior art, Chong, Biederman, Voskanyan, Antonio, Searle, Rao, and Van Antwerp, does not disclose or suggest the physiological characteristic sensor having a distal end that extends through the needle port and a proximal end including at least one electrical contact, and the conductive adhesive patch electrically and physically couples the at least one electrical contact of the physiological characteristic sensor to the sensor contact pad of the flexible printed circuit board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STANLEY TSO/Primary Examiner, Art Unit 2847